Exhibit 10.2
INDEMNIFICATION AGREEMENT
     INDEMNIFICATION AGREEMENT (the “Agreement”) between Zapata Corporation, a
Nevada corporation (the “Company”), and [                    ], a Representative
(defined below) of the Company or an Affiliated Entity of the Company (the
“Indemnitee”), dated as of [                    ], 2009.
RECITALS:
     The Indemnitee has agreed to serve as a Representative of the Company.
     The Company is incorporated under the laws of Nevada, and its Affiliated
Entities may include entities formed or organized under various jurisdictions as
companies, limited partnerships and limited liability companies. To ensure a
common standard of indemnification by the Company and its Affiliated Entities,
the Company and Indemnitee have elected to have the standards of indemnification
promulgated under the Nevada Revised Statutes (the “NRS”) applicable to
corporations incorporated under the laws of Nevada govern the provisions of this
Agreement as set forth herein.
     Certain capitalized terms used in this Agreement are defined in Section 15.
     In recognition of the Indemnitee’s need for substantial protection against
personal liability and to provide the Indemnitee with specific contractual
assurance that indemnification, including the protection, if any, provided by
the Constating Documents, will be available to the Indemnitee (regardless of,
among other things, any amendment to the Constating Documents or merger,
exchange or reorganization of the Company resulting in changes in the Constating
Documents), the Company wishes to provide in this Agreement for the
indemnification of and the advancement of expenses to the Indemnitee to the
fullest extent permitted by Nevada law and as set forth in this Agreement, and,
to the extent insurance is maintained, for the coverage of the Indemnitee under
the Company’s directors’ and officers’ liability insurance policies
     NOW, THEREFORE, in consideration of the premises and intending to be
legally bound hereby, the parties hereto agree as follows:
     Section 1. Indemnification.
     In the event that the Indemnitee was or is made a party to, or is
threatened to be made a party to, or otherwise becomes involved, as a party or
otherwise (including, but not limited to, as a witness or as the subject of a
subpoena or discovery notice), or is threatened with, any Proceeding whether
arising while such Indemnitee is a Representative of the Company or any
Affiliated Entity or afterwards, relating to or arising out of the business and
affairs of, or activities undertaken in connection with, the Company, or by
reason of the fact that the Indemnitee or a person of whom the Indemnitee is the
legal representative is or was, at any time, a Representative of the Company or
any Affiliated Entity or is or was serving at the request of the Company or any
Affiliated Entity for another company, partnership, joint venture, limited
liability company, trust or other enterprise, in any capacity (including service
with respect to employee benefit plans), whether the basis of such Proceeding is
alleged action in an official capacity as a Representative or in any other
capacity while serving as a Representative, the Company shall indemnify
Indemnitee and hold Indemnitee harmless against all claims, demands,
liabilities, costs, expenses, damages, judgment, fines, ERISA excise taxes or
penalties, and amounts paid or to be paid in settlement, losses, suits,
proceedings and actions, whether judicial, administrative, investigative or
otherwise, of whatever nature, known or unknown, liquidated or unliquidated
(“Claims”), that may accrue to or be incurred by the Indemnitee, or in which the
Indemnitee may become involved, including, but not limited, to amounts paid in
satisfaction of attorneys’ fees and all other costs, charges and expenses paid
or incurred in connection with investigating, defending, settling, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in any Claim relating to a Proceeding (“Expenses”)
to the fullest extent a Nevada corporation has the power or obligation to
indemnify a person in accordance with Section 78.7502 of the NRS as the same
exists or may hereafter be amended (but only to the extent that such amendment
permits a corporation to provide broader

37



--------------------------------------------------------------------------------



 



indemnification rights than a corporation was permitted to provide prior to such
amendment), except to the extent that it shall have been determined by a final
disposition that the Indemnitee breached his or her fiduciary duties and such
Claims involved intentional misconduct, fraud or a knowing violation of the law
by the Indemnitee and was material to the cause of action.
     Notwithstanding anything to the contrary in Section 78.7502 of the NRS, in
connection with any Claim or Proceeding by or in the right of the Company, the
Indemnitee shall be entitled to the same rights to indemnification as are
available to the Indemnitee under this Agreement with respect to a Claim or
Proceeding by any third party. For the avoidance of doubt, no indemnification
under this Agreement in connection with any Claim or Proceeding, whether by or
in the right of the Company or otherwise, shall require any determination by the
courts of Nevada or any other court.
     Section 2. Notices of Claims.
     Promptly after receipt by the Indemnitee of notice of the commencement of
any Proceeding, the Indemnitee shall, if a claim for indemnification in respect
thereof is to be made against the Company, give written notice to the Company of
the commencement of such Proceeding; provided, that the failure of the
Indemnitee to give notice as provided herein shall not relieve the Company of
its obligations under this Agreement, except to the extent that the Company is
actually prejudiced by such failure to give notice. In the event that any such
Proceeding is brought against the Indemnitee (other than a derivative suit in
right of the Company), the Company will be entitled to participate in and to
assume the defense thereof to the extent that the Company may wish, with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of the Company’s election to assume the defense thereof, the Company
will not be liable for expenses subsequently incurred by the Indemnitee in
connection with the defense thereof. The Company will not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnitee of a release from all liability in respect to such Claim. Any
indemnification provided for in Section 1 shall be made within 10 business days
after receipt by the Company of the written notice of Indemnitee.
     Section 3. Insurance.
     In the event that the Company maintains insurance to protect any director,
officer or manager of the Company against any expense, liability or loss from
wrongful acts, or to insure the Company’s indemnification obligations, such
insurance shall cover the Indemnitee to at least the same extent as any
director, officer or manager of the Company and the Company’s insurance shall be
the primary insurance policy against any expense, liability or loss from
wrongful acts, and to insure the Company’s indemnification obligations.
     Section 4. Advance of Expenses.
     Notwithstanding anything in the Constating Documents or this Agreement to
the contrary, the right to indemnification conferred by this Agreement shall
include the obligation of the Company to advance, if so requested by the
Indemnitee (and within 10 business days of such request), Expenses incurred
relating to a Claim involving the Indemnitee in advance of its final disposition
or to recover under any directors’ and officers’ liability insurance policies
maintained by the Company; provided, however, that, solely if the NRS requires,
the payment of such Expenses incurred by Indemnitee in advance of the final
disposition of any Proceeding shall be made only upon delivery to the Company of
an undertaking, by or on behalf of Indemnitee, to repay all amounts so advanced
if it shall ultimately be determined by a final disposition that Indemnitee is
not entitled to be indemnified for such expenses under this Agreement or
otherwise, or to repay any amount advanced in excess of the amount of indemnity
to which Indemnitee is entitled under this Agreement or otherwise.
     Section 5. Contribution.
     In the event that the indemnification provided for in this Agreement is
unavailable to the Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying the Indemnitee, shall contribute to the amount incurred by the
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any
Proceeding, in such proportion as is deemed fair and reasonable, in light of all
of the circumstances of such action, by a majority vote of the members of the
then current

38



--------------------------------------------------------------------------------



 



Board of Directors (even though less than a quorum) or similar governing body of
the Company, in each case acting in good faith, or, if the Indemnitee disagrees
with the determination of such governing body, then by the courts of the State
of Nevada or other court having jurisdiction over the parties to reflect (a) the
relative benefits received by the Company and the Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such action; and/or (b) the
relative fault of the Company (and its other Representatives) and the Indemnitee
in connection with such event(s) and/or transaction(s). The Indemnitee’s right
to contribution under this Section 5 shall be determined in accordance with,
pursuant to and in the same manner as, the provisions in Section 1 and 2
relating to the Indemnitee’s right to indemnification under this Agreement.
     Section 6. Attorneys’ Fees.
     In the event that any action is instituted by the Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, the Indemnitee shall
be entitled to be paid all costs and expenses, including reasonable attorneys’
fees, incurred by the Indemnitee with respect to such action, unless as a part
of such action, a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee as a basis for such action was not
made in good faith or was frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, the Indemnitee shall be entitled to be paid all
costs and expenses, including attorneys’ fees, incurred by the Indemnitee in
defense of such action (including with respect to the Indemnitee’s counterclaims
and cross-claims made in such action), unless as a part of such action the court
determines that each of the Indemnitee’s material defenses to such action was
made in bad faith or was frivolous.
     Section 7. Non-Exclusivity.
     The rights of the Indemnitee hereunder shall be in addition to any other
rights the Indemnitee may have under the Constating Documents or under
applicable law, and nothing herein shall be deemed to diminish or otherwise
restrict the Indemnitee’s right to indemnification under any such other
provision. To the extent applicable law or the Constating Documents as in effect
on the date hereof, or at any time in the future, permit greater indemnification
than as provided for in this Agreement, the parties hereto agree that the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such law or provision of the Constating Documents, and this Agreement shall be
deemed amended without any further action by the Company or the Indemnitee to
grant such greater benefits. The Indemnitee may elect to have the Indemnitee’s
rights hereunder interpreted on the basis of applicable law in effect at the
time of execution of this Agreement, at the time of the occurrence of the event
giving rise to a Claim or at the time indemnification is sought.
     Section 8. Burden of Proof; No Presumptions
     (a) Burden of Proof. In connection with any determination by any person as
to whether Indemnitee is entitled to be indemnified hereunder, the Indemnitee
shall be presumed to be entitled to indemnification under this Agreement upon
submission of a written claim (and, in an action brought to enforce a claim for
an advancement of expenses, where the required undertaking, if any is required,
has been tendered to the Company), and thereafter the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.
     In any suit brought by Indemnitee to enforce a right to indemnification or
to an advancement of Expenses hereunder, or brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the burden of
proving that Indemnitee is not entitled to be indemnified, or to such
advancement of Expenses, under this Agreement or otherwise, shall be on the
Company.
     (b) No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Company to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct or had any particular belief, nor an actual
determination by the Company that Indemnitee has not met such standard of
conduct or did not have such belief, shall be a defense to Indemnitee’s claim
for indemnification or advancement of expenses under this Agreement or create a
presumption that Indemnitee has not met any particular standard of conduct or
did

39



--------------------------------------------------------------------------------



 



not have any particular belief. The scope of the Company’s indemnification of
Indemnitee is that set forth in Section 1 of this Agreement, and nothing in this
Section 8(b) shall be deemed to expand such scope.
     Section 9. Partial Indemnity.
     If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for a portion of the Expenses, judgments, fines,
penalties, amounts paid in settlement of a claim or any other amount but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all claims or in defense of any issue or matter therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all expenses incurred
in connection therewith.
     Section 10. Subrogation.
     In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
     Section 11. No Duplication of Payments.
     The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
the Constating Documents or otherwise) of the amounts otherwise indemnifiable
hereunder.
     Section 12. Binding Effect.
     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor (whether by purchase, merger,
consolidation, reorganization, exchange or otherwise) to all, substantially all,
or a substantial part, of the business and/or assets of the Company, spouses,
heirs, executors and personal and legal representatives. The Company shall
require and cause any successor (whether by purchase, merger, consolidation,
reorganization, exchange or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place, but the absence of any such writing shall not be a defense to any
claim for indemnity made hereunder. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a Representative of
the Company or of any other enterprise at the Company’s request.
     Section 13. Severability.
     The provisions of this Agreement shall be severable in the event that any
of the provisions hereof (including any provision within a single section,
paragraph or sentence) is held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.
     Section 14. Amendment.
     Except as otherwise provided in Section 7 herein, this Agreement may not be
changed, modified or amended except in writing signed by the parties hereto.
     Section 15.Certain Definitions.
     As used in this Agreement:

40



--------------------------------------------------------------------------------



 



     “Affiliated Entity” means any entity identified as the “Company” on the
signature page.
     The “Constating Documents” of the Company mean its articles or certificate
of incorporation, articles or certification of association or formation,
charter, by-laws, operating agreement, partnership agreement and/or other
similar document or instrument governing its internal affairs.
     “final disposition” means a determination by final judicial decision from
which there is no further right to appeal by a final disposition.
     “Proceeding” means any actual or threatened action, suit, proceeding,
arbitration, alternate or dispute resolution mechanism, or any inquiry or
investigation, whether civil, criminal, administrative or investigative.
     Indemnitee will be deemed to be a “Representative” of an entity for which
he is serving as an officer, a director, a manager, managing member, general
partner, or in any other executive, fiduciary or representative capacity,
including as an “authorized signatory”, at the request of the entity.
     Section 16. Counterparts.
     This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
     Section 17. Governing Law
     This Agreement shall be governed by the laws of the State of Nevada without
regard to the principles of conflicts of law thereof.
[Intentionally blank; signature page follows]

41



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Indemnitee have executed this
Indemnification Agreement as of the day and year first above written.

                  INDEMNITEE:    
 
                     
 
                COMPANY:    
 
                ZAPATA CORPORATION,         a Nevada corporation    
 
           
 
  By:   *
 
   
 
      Name:    
 
      Title:    

42



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.2 – Form of Indemnification Agreement by and
Among Zapata Corporation and the Directors and Officers of Zapata
Corporation
The Indemnification Agreement filed as Exhibit 10.2 is substantially identical
in all material respects to the indemnification agreements which have been
entered into by Zapata Corporation and the following director of Zapata
Corporation with the associated effective date:

      Indemnitee   Effective Date
Robert V. Leffler, Jr.
  October 7, 2009
Thomas M. Hudgins
  October 7, 2009
Lap Wai Chan
  October 31, 2009

43